 


109 HR 4764 IH: Canine Volunteer Protection Act of 2006
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4764 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Simmons (for himself, Mr. Abercrombie, Mr. Shays, Mr. Weldon of Pennsylvania, Mr. Farr, Mr. Delahunt, Mr. Grijalva, Mr. Olver, Mr. Peterson of Minnesota, and Mrs. Johnson of Connecticut) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 1368 of title 18, United States Code, to include rescue dogs in its protection. 
 
 
1.Short titleThis Act may be cited as the Canine Volunteer Protection Act of 2006. 
2.Definition of police animal for the purposes of section 1368 of title 18, United States CodeSection 1368(b) of title 18, United States Code, is amended— 
(1)by inserting or commissioned after employed; and 
(2)by inserting or participating in search and rescue missions after criminal offenders.   
 
